Baker, X,
concurring:
I concur with the portion of the majority opinion that holds the trial court erred when it denied appellant access to exculpatory evidence. The record clearly discloses that access to the certificate of breath alcohol analysis sought would have tended to prove appellant’s innocence and that the examiner could have testified that the test was properly administered and the result correctly certified.
To the extent that the majority opinion may be interpreted that pro se litigants are not required to comply with time bar rules, I would dissent; however, under the facts of this case, I would hold that the ends of justice require that I join with the result determined by the majority.